Title: From Thomas Jefferson to Samuel Hanson, 17 March 1801
From: Jefferson, Thomas
To: Hanson, Samuel



Dear Sir
Washington Mar. 17. 1801.

I have by some accident mislaid the papers recommending mr Moore to be justice of the peace, & therefore cannot get at his Christian name. can you furnish it to me? in the mean time a person of the name of Amariah Frost has been recommended by many. as the vacant place is that of a republican member, is he of that [description]? & is he as good a man as mr Moore? if he be equal in other respects, his having been a justice heretofore ought to give him a preference. I am sorry to trouble you so often: but till I have been here long enough to see with my own eyes, I must avail myself of those of my friends who will advise me conscientiously. accept assurances of my respect & esteem.

Th: Jefferson

